Citation Nr: 1003798	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left tympanic 
membrane perforation with intermittent hearing loss.

2.  Entitlement to service connection for polymyalgia 
rheumatica.

3.  Entitlement to service connection for multiple skin 
cancers.

4.  Entitlement to a rating in excess of 20 percent for post 
operative (P/O) varicose veins due to shell fragment wound 
(SFW), right leg.

5.  Entitlement to a rating in excess of 20 percent for post 
operative (P/O) varicose veins due to SFW, left leg, prior to 
April 10, 2008, to a rating in excess of 40 percent from 
April 10, 2008 to April 20, 2009, and to a rating in excess 
of 20 percent from May 1, 2009.

6.  Entitlement to a compensable rating for scar due to SFW, 
right leg.

7.  Entitlement to a compensable rating for scar due to SFW, 
left leg.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from December 1942 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Veterans' Affairs Regional Office (VARO) in Cleveland, Ohio, 
which denied service connection for a left tympanic membrane 
perforation, polymyalgia rheumatica, and multiple skin 
cancers.  In addition, ratings in excess of 20 percent for 
P/O varicose veins, right and left legs, and compensable 
ratings for SFW scars, right and left leg were denied.  

Historically, by rating action in January 1945 service 
connection for SFW, left leg was granted and a 10 percent 
evaluation was assigned.  By rating action in September 1947 
the 10 percent evaluation was reduced to noncompensable.  

By rating action in October 2002, in part, service connection 
for SFW, right leg was granted and a noncompensable 
evaluation was assigned.  In addition service connection was 
granted for P/O right and left leg varicose veins and 
separate 10 percent evaluations were assigned.    

By rating action in November 2006, in part, the 10 percent 
evaluations for varicose veins of the right and left legs 
were increased to 20 percent each, effective the date of 
claim.

By rating action of June 20009, the RO increased the rating 
for the Veteran's left leg varicose veins due to SFW to 40 
percent, effective April 10, 2008, and assigned a rating of 
20 percent from May 1, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a left tympanic membrane 
perforation with intermittent hearing loss which is related 
to service.

2.  Polymyalgia rheumatica was not shown during service or 
for years thereafter, and there is no competent evidence 
linking the disorder to service.

3.  Multiple skin cancers were not shown during service or 
for years thereafter, and there is no competent evidence 
linking the disorder to service.  

4.  The Veteran's varicose veins, right leg are not 
manifested by persistent edema and stasis pigmentation, 
ulcers or eczema.  

5.  The Veteran's varicose veins, left leg were not 
manifested by persistent edema and stasis pigmentation, 
ulcers or eczema, prior to April 10, 2008 and from Mat 1, 
2009; from April 10, 2008 to April 30, 2008, they were so 
manifested, but were not manifested by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.

6.  The right leg, SFW scar is superficial, it has not been 
shown to cause any limitation of motion.  There is no 
tenderness on examination, instability, or limitation of 
function.  No numbness or tingling has been clinically 
associated with the scarring.

7.  The left leg, SFW scar is superficial, it has not been 
shown to cause any limitation of motion.  There is no 
tenderness on examination, instability, or limitation of 
function.  No numbness or tingling has been clinically 
associated with the scarring.


CONCLUSIONS OF LAW

1.  A left tympanic membrane perforation with intermittent 
hearing loss was not incurred or aggravated by active 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).
 
2.  Polymyalgia rheumatica was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

3.  Multiple skin cancers were not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309.

4. The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met for the 
entire period of time covered by this appeal. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.110, Diagnostic Code 
7120 (2009).

5. The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg have not been met prior to 
April 10, 2008, and since May 1, 2009. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 
4.26, 4.110, Diagnostic Code 7120.

6. The criteria for a rating in excess of 40 percent for 
varicose veins of the left leg have not been met for the 
period of time from April 10, 2008 to April 30, 2009. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.25, 4.26, 4.110, Diagnostic Code 7120.

7.  The criteria for a compensable evaluation for the right 
leg, SFW scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2009).

8.  The criteria for a compensable evaluation for the left 
leg, SFW scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In an October 2007 pre-rating letter, the RO notified the 
veteran of the evidence needed to substantiate his service 
connection and increased ratings claims.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the October 2007 letter complied with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the October 2007 letter.

The Veteran also received VCAA notification in August 2008, 
March 2009, June 2009, and September 2009 letters.  Contrary 
to VCAA requirements, this notice was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claims in a March 20009 
statement of the case (SOC) and a September 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  VA obtained the service treatment records (STRs) and 
all identified post-service treatment records, and the 
Veteran has not indicated that there are any other records 
outstanding.  VA has provided examinations as to the severity 
of the service-connected disabilities for which the Veteran 
is claiming increased ratings.  VA has not provided 
examinations as to the etiology of the disabilities for which 
the Veteran is claiming service connection.  As explained 
below, the evidence does not indicate that any such 
disability may be associated with service; consequently, no 
VA examination was required.  38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The service connection and increased ratings 
claims are therefore ready to be considered on the merits.

Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, cancers, and 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The Veteran's STRS contain no evidence of any complaints, 
treatment, or diagnoses of any left tympanic membrane 
perforation, hearing loss, polymyalgia rheumatica, or skin 
cancer.  

The December 1942 service entrance examination as well as the 
October 1945 separation examination report normal hearing 
bilaterally pursuant to the whispered voice test and no 
evidence of any ear injuries. 

At a VA examination in December 1945, 2 months after 
separation from service, the examiner noted that the 
Veteran's auditory canals were normal bilaterally.  
There were no middle ear discharges, and no mastoidectomy 
scars.  The tympanic membranes were both normal.  Hearing was 
15/15 bilaterally.  

VAMC treatment records revealed that the Veteran was 
initially treated by VA in April 1999 or 54 years after 
service.  He has been treated for recurrent left ear 
infections since that time.  At that time the Veteran did not 
complain or receive treatment for skin cancers, or 
polymyalgia rheumatica.  These were diagnosed some time 
later.     

The above evidence reflects that the Veteran did not have a 
disability of the left ear or skin, or polymyalgia rheumatica 
during service, within the one-year presumptive period, or 
for many years after service.  While the Veteran is competent 
to testify as to in-service symptoms and continuity of 
symptomatology, he has not done so specifically.  To the 
extent that the Veteran has generally indicated any 
continuity of symptomatology, that testimony is outweighed by 
the normal findings on the separation examination and the 
December 1945 VA examination, and the passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006). Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, lay witnesses may, in some circumstances, opine 
on questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  However, the Veteran 
has not indicated why he believes that the disabilities for 
which he claims service connection are related to service.  
His statements therefore do not provide evidence in support 
of the nexus element of the claim.

Thus, there is no evidence in support of a nexus between any 
disability for service connection has been claimed and 
service.  As noted, no VA examination as to the etiology of 
any disability for which service connection has been claimed 
has been provided.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service, and the threshold for finding a link between current 
disability and service is low.  McLendon, 20 Vet. App. at 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The above evidence indicates that the low threshold of 
McLendon has not been met.  While the Veteran has been 
diagnosed with left ear and skin disabilities and polymyalgia 
rheumatica, there is no medical or lay evidence indicating 
in-service symptoms, continuity of symptomatology, or 
possible nexus between these disabilities and service, and 
the normal findings on the separation examination report and 
the December 1945 VA examination are evidence against these 
elements.  The evidence therefore does not indicate that any 
of the diagnosed disabilities may be associated with service.

As the preponderance of the evidence is against the claims 
for service connection for left tympanic membrane perforation 
with intermittent hearing loss, polymyalgia rheumatica, and 
multiple skin cancers, the benefit of the doubt rule is not 
applicable, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.  

Increased ratings

At VA examination in July 2006, the Veteran reported 
sustaining SFW injuries to his legs in service.  He 
subsequently developed varicose veins and had a right vein 
stripping in service.  He has had ongoing problems with 
bilateral aching associated with walking and standing.  He 
was taking Vicodin for multiple pains which helped his leg 
pains.  He was not able to take nonsteroidal medications 
because he used Coumadin.  He wore elastic stocking daily for 
support although he did not have them at the examination.  He 
reported ongoing problems with swelling.  He had two scars on 
the lower legs from SFWs.  He reported no complaints of pain 
or discomfort from the scars.  He retired 25 years ago not as 
a result of his medical problems.

Examination revealed dilated veins that were tender to 
palpation on the left upper knee and lower calf area.  There 
were multiple varicosities on the ankles and feet, with +1 
edema bilaterally.  The right leg revealed an upper and lower 
dilated vein that was noted to be slightly tender to touch.  
There were hyperpigmentation changes, bilaterally, most 
likely secondary to chronic edema.  There were two non tender 
and difficult to see scars on the legs.  On the right leg 
there was a 4 cm. x 1 cm. slightly hypopigmented scar; on the 
left leg, a 3 cm. x 1 cm. slightly hypopigmented scar.  There 
was no inflammation, edema, keloid form, elevation or 
depression.  The scars were nonadherent and caused no lost of 
motion.  The diagnoses were bilateral varicose veins, left 
worse than right with edema and tender to palpation; and, 
bilateral SFW scars of the legs, non-tender.

At VA examination in October 2007, the Veteran reported 
undergoing a right vein stripping 10 years ago.  He has had 
ongoing problems with bilateral aching associated with 
walking and standing.  He wore elastic stocking daily for 
support although he did not have them at the examination.  He 
reported ongoing problems with swelling.  He had no reported 
ulcers of the lower extremities.  He reported very dry leg 
skin.  

Examination revealed a dilated varicose vein on the left 
upper thigh.  No dilated varicose veins were noted on the 
right leg.  There were multiple small varicosities on the 
dorsum of the feet and ankles, with +1 to 2 pitting edema 
bilaterally.   There were bilateral hyperpigmentation changes 
most likely secondary to chronic edema.  There were no open 
ulcers.  There were no lost of motion.  The diagnoses were 
bilateral varicose veins with chronic lower extremities 
edema; and, bilateral SFW scars of the legs, non-tender.

VAMC dermatology clinic notes dated from April 10, 2008 
reveal that the Veteran had surgery on his right posterior 
upper arm for skin cancer.  At that time it was noted that he 
had proven SCCIS (squamous cell carcinoma) with focal micro 
invasion on the left anterior lower leg.  Given that he had 
stasis dermatitis and poor healing, he was treated with 
Aldara twice a week and followed monthly.  A September 2008 
notation revealed an impression of a neoplasm on the left 
leg.  The lack of inflammation from the Aldara indicated that 
the tumor was cleared. Surgery was not recommended due to the 
Veteran's stasis dermatitis.  A December 2008 notation 
indicated that two non-healing biopsy sites on the left lower 
leg had resurfaced and the legs looked "great."  Finally an 
April 10, 2009 entry noted that stasis dermatitis of the 
bilateral legs had resolved.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.   
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Varicose veins

The Veteran is contending that his bilateral varicose veins 
of the left and right legs had worsened and increased ratings 
are warranted.

Ratings for varicose veins are assigned under the criteria of 
38 C.F.R. § 4.104 Diagnostic Code (DC) 7120, which provide 
that a 20 evaluation is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted where the disability is 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is assigned in cases of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  The assigned evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable. 

In comparing the Veteran's left leg, varicose veins symptoms 
during the period of appellate review, the Board finds that 
the disability picture does not warrant an evaluation in 
excess of the currently assigned 20 percent from May 15, 
2007, the date of receipt of the current claim, to April 9, 
2008.  As noted VAMC treatment records dated April 10, 2008 
noted that the Veteran had stasis dermatitis and poor healing 
on the left leg.  He was treated with Aldara twice a week and 
followed monthly.  An April 10, 2009 entry noted that stasis 
dermatitis of the left leg had resolved.  Given the absence 
of most of the symptoms in the criteria for a 60 percent 
rating under DC 7120, the disability picture warranted the 
increased evaluation to 40 percent assigned by the RO from 
April 10, 2008 to April 30, 2009, but did not warrant an 
evaluation in excess of the 40 percent evaluation assigned 
during this period.

In addition, the Board finds that from May 1, 2009, the first 
day of the month following the month in which the stasis 
dermatitis of the left leg had resolved, the disability 
picture does not warrant an evaluation in excess of the 
currently assigned 20 percent.  

Although edema, with hyperpigmentation changes, dilated veins 
on the left leg and, upper and lower dilated vein on the 
right leg were found during the July 2006 VA examination, on 
the October 2007 VA examination dilated varicose vein were 
only found on the left leg, while none were found on the 
right leg.  There was no evidence of ulceration at either 
examination.

After considering all the evidence, the Board finds that, 
prior to April 10, 2008, and from May 1, 2009, the Veterans 
left leg varicose veins does not meet the criteria for a 
rating in excess of the currently assigned 20 percent 
disability rating.  Likewise the Board finds that, the 
Veterans right leg varicose veins does not meet the criteria 
for a rating in excess of the currently assigned 20 percent 
disability rating at any time during this appeal period.  

During the period of treatment from April 10, 2008 to May 1, 
2009, the Veteran's left leg varicose veins do not meet the 
criteria for a rating in excess of the assigned 40 percent 
disability rating.  

SFW scars

Under DC 7802, a 10 percent evaluation is assigned when a 
superficial scar, not on the head, face, or neck, covers an 
area or areas of 144 square inches (929 sq. cm) or greater.  
38 C.F.R. § 4.118. 

Superficial unstable scars or scars that are tender on 
examination can be rated 10 percent disabling.  Other scars 
can be rated on limitation of function.  38 C.F.R. § 4.118, 
DC 7803, 7804, 7805.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

In the July 2006 VA examination, the Veteran reported no 
complaints of pain or discomfort from the SFW scars.  The 
examiner observed slightly hypopigmented scars; a 4 cm. x 1 
cm. scar on the right leg; and a 3 cm. x 1 cm. scar on the 
left leg.  Likewise, in October 2007 the VA examiner observed 
slightly hypopigmented scars; a 3 cm. x 5. mm. scar on the 
right leg; and a 3 cm. x 0.5 mm. scar on the left leg.  Both 
examiners noted that the scars were non tender, difficult to 
see, nonadherent and caused no lost of motion.  There was no 
inflammation, edema, keloid formation, elevation or 
depression.   

Given its review of the record, the Board finds that 
compensable evaluations for the Veteran's SFW scars of the 
bilateral legs are not warranted.  In this regard, the Board 
observes the findings of the July 2006 and October 2007 VA 
examiners concluded that there were no complications 
associated with the bilateral SFW scars of the legs.  There 
was no showing of tenderness, limitation of function, or 
instability on examination.  For these reasons, compensable 
evaluations for the bilateral SFW scars of the legs are not 
warranted in this case.
Summary

In making this determination the Board has carefully 
considered the Veteran's lay assertions. The Veteran, as a 
layperson, is competent to report on his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  In this regard, the Board recognizes that the 
Veteran feels himself entitled to higher disability ratings 
due to increased discomfort and pain in the lower 
extremities, but the criteria for an increased evaluation are 
not met even giving full credence to his assertions.

"Staged ratings" were considered and not warranted, except 
as noted for the left leg varicose vein disorder, for the 
period from April 10, 2008 to May 1, 2009.  The schedular 
criteria for higher ratings for varicose veins and SFW scars 
were not met at any other time during the period under 
appellate review. See Hart, 21 Vet. App. at 505.

The Board has based its decisions in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
disabilities for which the Veteran seeks increased ratings 
are fully contemplated by the applicable rating criteria.  
Thus, consideration of whether the veteran's disability 
picture exhibits other related factors such as those provided 
by the regulations as "governing norms" is not required.  
Moreover, the Veteran has submitted no evidence showing that 
his service-connected bilateral varicose veins or SFW scars 
of the legs markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and the Veteran indicated that he had retired 25 
years previously not as a result of his medical problems.  In 
addition, there is no indication that the Veteran's 
disabilities have necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

Thus, the Board is not required to remand this matter to the 
RO for consideration of an extra-schedular rating.

As the preponderance of the evidence is against the Veteran's 
increased ratings claims, the benefit-of-the-doubt doctrine 
is not for application, and these claims must be denied.  
Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Service connection for a left tympanic membrane perforation 
with intermittent hearing loss is denied.

Service connection for polymyalgia rheumatica is denied.

Service connection for multiple skin cancers is denied.

Entitlement to a rating in excess of 20 percent for post 
operative (P/O) varicose veins due to shrapnel wound (SFW), 
right leg is denied.

Entitlement to a rating in excess of 20 percent for post 
operative (P/O) varicose veins due to shrapnel wound (SFW), 
left leg, prior to April 10, 2008, to a rating in excess of 
40 percent from April 10, 2008 to April 30, 2009, and to a 
rating in excess of 20 percent from May 1, 2009, is denied.

Entitlement to a compensable rating for scar due to shrapnel 
wound (SFW), right leg is denied.

Entitlement to a compensable rating for scar due to shrapnel 
wound (SFW), left leg is denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


